                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:                                                 CHAPTER 13
Gary Ambro                                                        CASE NO. 18-49094-PJS
                                                                  JUDGE PHILLIP J SHEFFERLY
Debtor                                     /


              TRUSTEE'S OBJECTIONS TO CONFIRMATION OF CHAPTER 13 PLAN
      Now Comes the Chapter 13 Trustee, KRISPEN S. CARROLL, and files her objections

pursuant to E.D. Mich. LBR 3015-3(a) and opposes confirmation of the Chapter 13 Plan where it

does not comply with Bankruptcy Code provisions, 11 U.S.C. §§ 1325, 1322, other applicable

provisions of Title 11 Chapter 13 and Local Bankruptcy Rules, as follows:


         1. Trustee objects to debtor's failure to disclose all assets, liabilities, income and
             expenses where it appears that the debtor does not maintain a separate corporate
             form for Drive Giant LLC and that the corporate veil should be pierced.  Debtor's
             bank account at 5th 3rd Bank is in the name of the business, the debtor and his
             non-filing spouse.  The account appears to be used for personal expenditures.

         2. In the alternative, Trustee objects to debtor's valuation of his interest in Drive Giant
             LLC for $1.00 and requests documentation upon which debtor relies, as it may affect
             the best interest of creditors pursuant to 11 U.S.C. § 1325(a)(4).

         3. Trustee questions debtor’s valuation of the real property on Schedule A and requests
             a recent real property tax bill with State Equalized Value statement and any other
             documentation upon which debtor relies, as it may affect the best interest of
             creditors pursuant to 11 U.S.C. § 1325(a)(4). Trustee notes that she received
             information for a property other than the debtor's.  Trustee further requests a copy
             of the last deed of record.
                                                                           Page 1 of 5
          18-49094-pjs   Doc 20    Filed 10/03/18   Entered 10/03/18 14:54:48     Page 1 of 5
4. Trustee questions debtor’s valuation of the household goods in the amount of
    $2,000.00 Schedule B and requests copies of debtor's homeowner's and personal
    property insurance statements and any other documentation upon which debtor
    relies, as it may affect the best interest of creditors pursuant to 11 U.S.C. § 1325(a)
    (4).

5. Trustee objects to debtor’s failure to disclose an account with Qapital (as disclosed
    on the bank statements provided) and a 2011 GMC Denali (as disclosed on
    the Proof of Claim of Intouch Credit Union) on Schedule B.  Trustee requests copies of
    6 months of statements for the Qapital account along with the title to the GMC
    Denali.

6. The Trustee objects to the direct payment to Citimortgage, as the debt is in arrears.
    Therefore, direct payment to such creditor is not justified pursuant to E. D. Mich. LBR
    3070-1.

7. Trustee objects to the special treatment of Clayson, Schneider & Miller and Legacy
    Services Group in Class 4.1 as the obligations are not entitled to secured treatment
    and further objects to the direct pay treatment of those creditors and the IRS in Class
    7.3 as providing preferential treatment which unfairly discriminates against all other
    general unsecured creditors contrary to 11 U.S.C. §§1322(a)(3) and 1322(b)(1). See
    In re Kovich, 4 B.R. 403 (Bankr. N.D. Mich. 1980) (sets forth four factors to be
    analyzed by the Court); In re Harris, 62 B.R. 391, 394 (E.D. Mich. 1986) (Judge
    Spector stated: “More precisely, it is fundamental to the operation of the Code that
    creditors of an equal status – e.g. priority, administrative and unsecured – be treated
    equally and equitably.”); In re Cook, 26 B.R. 187, 190 (D. N. Mex. 1982)(“A debtor,
    however, bears the burden of showing that the proposed classification does not
    unfairly discriminate.”)(citation omitted).

8. Trustee further objects to the direct payment of fees incurred in the debtor's previous

                                                                  Page 2 of 5
 18-49094-pjs   Doc 20    Filed 10/03/18    Entered 10/03/18 14:54:48   Page 2 of 5
    case, filed as a Chapter 11 and then converted to Chapter 7, as it appears
    that counsel's fees were discharged in that case, Case #16-55307-S, based upon the
    fee order of the Court entered on January 30, 2018 at Docket #140, or in the
    alternative, represent a pre-petition debt that creates a conflict of interest for
    debtor counsel.

9. Trustee objects to the treatment of GM Financial in Class 4.3 as the obligation is
    based upon a lease and should be treated in Class 6.1.

10. Trustee requests copies of the August and September bank statements for the 5th
    3rd Bank account along with the check register and monthly profit and loss
    statements for Drive Giant LLC from January 2018 to present.

11. Trustee objects to debtor’s failure to attach a “statement for each property and
    business showing gross receipts, ordinary and necessary business expenses, and the
    total monthly net income,” as required for Line 8a on Schedule I.

12. Trustee objects to debtor's failure to provide all disposable income pursuant to 11
    U.S.C. § 1325(b)(1), where based upon the pay stubs provided, it appears debtor
    has understated his non-filing spouse's income disclosed on Schedule I by $5,000.00
    per month (average). Trustee requires debtor to file an amended Schedule I and
    increase the best effort and plan payment accordingly.

13. The Trustee objects to the following expenses of the debtor (Schedule J) as
    excessive and unreasonable affecting the net disposable income available to fund
    the Plan in contravention of 11 U.S.C. § 1325(a)(3) and/or 11 U.S.C. § 1325(b):
        a.  Real estate taxes   $700.00 (taxes are escrowed in the mortgage payment).
14. Trustee objects to debtor's failure to provide all disposable income pursuant to 11
    U.S.C. § 1325(b)(1) as the Plan payment is less than debtor's best effort where
    debtor has understated his non-filing spouse's income on Schedule I, has included an
    expense for property taxes that are escrowed and the Plan does not offer interest.
                                                                 Page 3 of 5
 18-49094-pjs   Doc 20   Filed 10/03/18   Entered 10/03/18 14:54:48     Page 3 of 5
           See In re Hight-Goodspeed, 486 BR 462 (N.D. Ind. 2012).

         Wherefore, the Chapter 13 Trustee prays this Honorable Court deny confirmation of
the debtor's Chapter 13 Plan.


Dated: October 03, 2018                   OFFICE OF THE CHAPTER 13 TRUSTEE -DETROIT
                                          KRISPEN S. CARROLL, CHAPTER 13 TRUSTEE

                                          /s/ MARGARET CONTI SCHMIDT
                                          Krispen S. Carroll (P49817)
                                          Margaret Conti Schmidt (P42945)
                                          719 Griswold Street, Ste 1100
                                          Detroit, MI 48226
                                          (313) 962-5035
                                          notice@det13ksc.com




                                                                       Page 4 of 5
        18-49094-pjs   Doc 20   Filed 10/03/18   Entered 10/03/18 14:54:48   Page 4 of 5
                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:                                                  CHAPTER 13
Gary Ambro                                                         CASE NO. 18-49094-PJS
                                                                   JUDGE PHILLIP J SHEFFERLY
Debtor                                     /


                                     CERTIFICATE OF MAILING
I hereby certify that on the date indicated below, I electronically filed TRUSTEE'S OBJECTIONS
TO CONFIRMATION OF CHAPTER 13 PLAN with the Clerk of the Court using the ECF system
which will send notification of such filing to the following:


CLAYSON, SCHNEIDER & MILLER PC
645 GRISWOLD
SUITE 3900
DETROIT, MI 48226


and I hereby certify that I have mailed by United States Postal Service the above mentioned
documents to the following non-ECF participants:


 Gary Ambro
 532 Springview Dr
 Rochester, MI 48307




 October 03, 2018                              /s/ Barb Ecclestone
                                               BARB ECCLESTONE
                                               For the Office of the Chapter 13 Trustee-Detroit
                                               719 Griswold Street, Ste 1100
                                               Detroit, MI 48226
                                               (313) 962-5035
                                               notice@det13ksc.com

                                                                           Page 5 of 5
         18-49094-pjs    Doc 20    Filed 10/03/18    Entered 10/03/18 14:54:48   Page 5 of 5
